Citation Nr: 0426761	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 C.F.R. § 1151 for hepatitis C.  

2.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected deviated septum.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing is associated with the claims 
file.  In conjunction with the hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2003).

The issue of entitlement to service connection for sinusitis, 
to include as secondary to the veteran's service-connected 
deviated septum, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran had a blood transfusion during the course treatment 
at VA facilities.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran's hepatitis C was caused by VA 
hospitalization or medical or surgical treatment, or was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.
CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to compensation benefits pursuant to 
38 C.F.R. § 1151 for hepatitis C.  

The veteran seeks entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  He contends that he acquired 
hepatitis C as a result of a blood transfusion at a VA 
medical facility.  As noted in the Introduction, the 
veteran's sinusitis claim is being remanded for additional 
development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the August 
2002 Statement of the Case (SOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in May 
2001.  This letter informed the veteran of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claim for compensation under the provisions of 38 C.F.R. 
§ 1151.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in September 2001).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The May 2001 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the May 15, 2001 letter, page 4.  
The Board notes that the fact that the veteran's claim was 
then adjudicated in the September 2001 rating decision, prior 
to the expiration of the one-year period does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes relevant private and VA medical 
records.  The veteran and his representative have not 
identified any outstanding evidence.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; Cf. Charles v. Principi, 16 Vet. App. 370, 374 
(2002). As discussed in more detail below, there is no 
competent medical evidence reflecting that the veteran had a 
blood transfusion during the course of treatment at VA 
facilities.  In the absence of objective evidence of a blood 
transfusion at a VA facility, a medical nexus opinion 
relating the veteran's Hepatitis C to such blood transfusion 
would be an impossibility.  

In essence, the outcome of this case hinges upon a finding of 
fact as to whether or not a blood transfusion occurred at a 
VA medical facility.  Such factual determinations are the 
Board's responsibility.  A medical opinion which made such 
determination would be useless.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g.,  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The veteran has been provided the 
opportunity to present evidence reflecting that a blood 
transfusion occurred at a VA facility, and he has not done 
so.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted above, the veteran testified at a video conference 
hearing in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in November 1998; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 currently in effect 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Analysis

The veteran contends that he acquired hepatitis C as a result 
of a blood transfusion at a VA medical facility.  In a 
November 1998 statement, he reported having blood 
transfusions at the Hines VA Medical Center (VAMC) in 
February 1989, March 1991 and September 1991.  In a March 
1999 statement, he noted blood transfusions at the Hines VAMC 
on or about January or February 1988, March or April 1990 and 
September or October 1990.  

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of such 
injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, supra.  With respect to Jones element (3), 
nexus, in order to find entitlement to § 1151 benefits, there 
must be evidence that the veteran has additional disability 
that was either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.

With respect to Jones element (1), current disability, it is 
undisputed that the veteran currently has hepatitis C.  VA 
outpatient treatment entries in January 1999 indicate a 
prescription of interferon since August 1998 for hepatitis C.  
Therefore, Jones element (1) has been met.  

With respect to Jones element (2), evidence of incurrence or 
aggravation of Hepatitis C as the result of VA treatment, 
there is no objective evidence showing that the veteran had a 
blood transfusion while being treated at a VA facility.  
Treatment reports from Good Samaritan Hospital (a private 
facility unaffiliated with VA) dated from December 12, 1987 
through January 20, 1988 show that the veteran was admitted 
for treatment of multiple traumas sustained when he was 
struck by an automobile.  During the hospitalization, he 
underwent numerous invasive procedures and surgeries.  He had 
a blood transfusion on December 24, 1987.  On January 20, 
1988, he was transferred to the Hines VA Extended Care Center 
(ECC) for extensive rehabilitation.  However, he was 
transferred to the Hines VA Hospital after it was found that 
he needed orthopedic surgery prior to any attempts at 
rehabilitation.  On January 27, 1988, he underwent open 
reduction and internal fixation of the right tibia and fibula 
and removal of Ender rods.  On April 10, 1988, the left leg 
Ender rod was removed.  There is no evidence that the veteran 
had a blood transfusion in conjunction with these surgeries.  
He was ultimately discharged from the ECC in March 1989.  

Thereafter, medical records from the Hines VAMC and Hospital 
dated through March 2000 reflect continued outpatient 
rehabilitation as well as treatment for unrelated 
disabilities.  There is no objective evidence that the 
veteran had a blood transfusion as part of this VA treatment.  

Only evidence in support of the veteran's claim is his own 
statements to the effect that he had multiple blood 
transfusions at the Hines VAMC (see, e.g., the April 2004 
hearing transcript, pgs. 10-13).  Such statements are not 
corroborated by contemporaneous medical records or other 
objective records.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Although the Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party, 
it has further held that personal interest may affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The Board finds the veteran's 
recent statements to be of relatively little probative value 
in light of the contemporaneous medical records, which 
clearly show that he received a blood transfusion at a non-VA 
medical facility and no transfusions at the VAMC.  It may be 
that the veteran's memory has become dimmed with time, as 
well his past recollection being flawed due to his physical 
condition after the accident.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

In summary, the Board finds, as to this sub-issue, that the 
evidence against the veteran's claim outweighs the evidence 
in favor.  Element (2) has therefore not been met.  

With respect to Jones element (3), medical nexus, in the 
absence of any blood transfusions the evidence of record does 
not, and cannot, show that the veteran's Hepatitis C was 
either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.  As discussed above, the record 
does not reflect that the veteran had a blood transfusion at 
a VA facility.  The veteran does not contend that any other 
means of transmission was involved, and a review of the 
record does not disclose any medical evidence which suggests 
that VA was in any way responsible for the veteran's 
Hepatitis C.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for hepatitis 
C.  As explained above, Jones element (1) is met as to the 
claimed hepatitis C; however, Jones elements (2) and (3) are 
not met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to compensation benefits pursuant to 38 C.F.R. 
§ 1151 for hepatitis C is denied.  


REMAND

2.  Entitlement to service connection for sinusitis, to 
include as secondary to a service-connected deviated septum.

The veteran contends that he has sinusitis as a result of 
military service and/or a service-connected disability.  
Service medical records are negative for complaint, diagnosis 
or treatment for sinusitis.  Service connection is currently 
in effect for a deviated septum.  

In order to establish service connection on a direct or a 
secondary basis, there must be: (1) evidence of the claimed 
disability; (2) evidence of a disease or injury in service or 
of a service-connected disability; and (3) medical evidence 
of a nexus between service or the service-connected 
disability and the claimed disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 
509, 512 (1998).



Reasons for remand

Medical records

In a December 2003 statement, Dr. J.L., Chief of the 
Infectious Diseases Section of the Edward Hines Jr. VA 
Hospital reported that the veteran had recently been 
hospitalized for a recurrent episode of sinusitis.  Records 
pertaining to this hospitalization have not been associated 
with the veteran's VA claims folder.  
The Board notes that, besides Dr. J.L.'s statement, the 
medical evidence of record does not show that the veteran has 
sinusitis.  Because Dr. J.L.'s statement indicates that a 
current disability exists, such records are pertinent to the 
present appeal. 

VA examination 

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Assuming that the medical evidence shows current evidence of 
sinusitis, which appears to be the case, the VCAA requires 
that a medical nexus opinion must be obtained as to whether 
the sinusitis is related to the service-connected deviated 
septum.  With respect to service connection for sinusitis on 
a direct basis, the Board notes that absent evidence of 
sinusitis inservice, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for sinusitis since March 
2000, the date of the most recent medical 
evidence of record.  After securing any 
necessary authorizations, VBA should 
request copies of all indicated records.  
VBA should also request records 
pertaining to the veteran from Hines VA 
Hospital since March 2000.  All records 
obtained should be associated with the 
veteran's VA claims folder.  

2.  VBA should then schedule the veteran 
for a VA examination to determine the 
nature and etiology of his claimed 
sinusitis.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate whether the veteran currently 
has sinusitis.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not that the sinusitis 
was caused by service-connected deviated 
septum.  If the examiner concludes that 
there is no casual connection, it should 
be indicated whether there has been any 
aggravation of the sinusitis as a result 
of the service-connected deviated septum, 
and if so, specify the degree of 
aggravation.       
  
3.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for sinusitis, to include as 
secondary to service-connected deviated 
septum.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



